Citation Nr: 0913640	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  04-44 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to service connection for chronic 
hypertension, to include as secondary to service-connected 
diabetes mellitus.

2.	Entitlement to service connection for a chronic kidney 
disorder, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1966 to 
February 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This case was brought before the Board in November 2007, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim.  The case is once again before 
the Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the INTRODUCTION above, this appeal was remanded 
by the Board in November 2007.  Specifically, the AOJ was 
instructed to provide the Veteran with a VA examination and 
attempt to obtain a supplemental medical opinion from Dr. 
Hudock, the Veteran's private physician.

While the Veteran was provided with a VA examination in 
August 2008, no attempt was made to obtain a supplemental 
medical opinion from Dr. Hudock concerning the Veteran's 
claimed disabilities.  A remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to ensure compliance.  Id.  
As such, another remand, with ensuing delay, is unfortunately 
required.



Accordingly, the case is REMANDED for the following action:

1.	Request a more detailed medical opinion 
from Dr. Hudock.  Specifically, the AOJ 
should request that Dr. Hudock provide 
a more detailed diagnosis of the 
Veteran's conditions, including 
hypertension and types of kidney 
disease.  Dr. Hudock should also be 
requested to provide a more detailed 
rationale for his opinion as to the 
etiology of these conditions.

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).











	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




